DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on June 14, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Line 3 of claims 1 and 7 both recite the phrase “or at,”, wherein the “,” after “at” appears to be improperly inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1, line 3 of the claim recites “said jaw”.  However, it is indefinite as to whether “said jaw” refers to “the at least one movable jaw” or if it is a separate jaw altogether.  For the purposes of compact prosecution, “said jaw” will be interpreted as “the at least one movable jaw”.  Additionally, line 5 of the claim recites the limitation of “the at least one jaw”.  However, it is indefinite as to whether this refers to “the at least one movable jaw” or if there is another jaw or jaws that is different from the at least one movable jaw.  For the purposes of compact “the at least one jaw” will be interpreted as “the at least one movable jaw”.
Concerning claim 2, line 2 of the claim recites “more than one jaw” and lines 3-4 recite “said more than one jaw”.  However it is indefinite as to whether the “more than one jaw” refers 
Concerning claim 3, line 1 of the claim recites the limitation of “one jaw”, line 2 recites “said one jaw”, and line 3 recites “the movable jaw”.  However, it is indefinite as to whether these recited jaws are one of “the at least one movable jaw” or if these are separate jaws altogether.
Concerning claim 4, line 2 of the claim recites the limitation of “the non-movable jaw”.  There is a lack of antecedent basis for this limitation in the claim.
Concerning claim 5, lines 1-2 of the claim recites “a jaw member comprising a jaw”, wherein it is indefinite as to whether this recited jaw member or jaw are part of “the at least one movable jaw” or different structures altogether.
Concerning claim 6, line 1 of the claim recites “the jaw interface portion”.  However, it is indefinite as to whether this refers to “the interface portion” or if this is a different interface portion altogether.  For the purposes of compact prosecution, “the jaw interface portion” will be interpreted as “the interface portion”.
Comprising claim 7, line 1 of the claim recites “two jaws” and line 2 of the claim recites “the at least one movable jaw”.  However, it is indefinite as to whether “the two jaws” are part of “the at least one movable jaw” or separate from “the at least one movable jaw”.  For the purposes of compact prosecution, the limitation will be interpreted as reading “wherein the at least one movable jaw comprises two jaws, wherein in the first operating position one of the two jaws is further away from the other jaw than when the one of the two jaws is in the second position”.
Concerning claim 8, line 3 of the claim recites “a movable first jaw” and “said movable jaw”, line 5 recites “the at least one jaw”, and line 7 recites “the first jaw”.  However, it is indefinite as to whether each of these recitations are all different jaws or if they are the same jaws.  For the purposes of compact prosecution, each of these limitations will be interpreted as reading “the movable first jaw”.
Concerning claims 10, 12-14, and 17, each of these claims recites either the limitation of “the movable jaw” or “the first jaw”.  However, as discussed above, these limitations are indefinite.  For the purposes of compact prosecution, each instance of these limitations will be interpreted as reading “the movable first jaw”.
Concerning claim 13, line 2 of the claim recites the limitation of “the coupler”.  However, there is a lack of antecedent basis for this limitation in the claim.  For the purposes of compact prosecution, claim 13 will be interpreted as being dependent upon claim 12.
Concerning claim 16, the claim recites limitations that are already claimed in claim 1.  For the purposes of compact prosecution, claim 16 will be interpreted as being dependent upon claim 8.
Claims 9-17 are further rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillebon et al. (US 2004/0172057, hereinafter Guillebon).
Concerning claims 1-3 and 7, the Guillebon et al. prior art reference teaches forceps capable of being used in ear, nose, and throat procedures (Figure 1; 10), the forceps comprising: a forward handle (Figure 1; 16) and a rear handle (Figure 1; 14); two moveable jaws, an upper jaw and a lower jaw, at a front of the forceps (Figure 1; 26), both of said jaws being coupled to the rear handle such that movement of the rear handle causes movement of the two jaws between a first operating position where the two jaws are further away from each other and a second operating position wherein the jaws are moved closer than in the first operating position ([¶ 0031]), the forward handle comprising a forward-facing digit contact surface and a rearward facing digit contact surface (the back side of the finger loop may be defined as the forward facing digit contact surface and the front side of the finger loop may be defined as the rearward facing digit contact surface).
Concerning claims 8 and 9, the Guillebon et al. prior art reference teaches forceps capable of being used in ear, nose, and throat procedures (Figure 1; 10), the forceps comprising: a forward handle (Figure 1; 16) and a rear handle (Figure 1; 14); a moveable first jaw at a front of the device (Figure 1; 26, upper), said movable first jaw being coupled to the rear handle such that movement of the rear handle causes movement of the movable first jaw between a first operating position and a second operating position ([¶ 0031]); a jaw member (Figure 5; 26, 50; lower jaw and corresponding jaw insert may be interpreted as a jaw member) comprising a second jaw (Figure 5; 26, lower) which co-operates with the first movable jaw and an interface portion (Figure 2; 34) comprising a female portion (Figure 5; 36) which is mated with a respective male portion (Figure 5; 66) provided by a jaw support (Figure 5; 50, lower) to form an interference fit to secure the jaw the tabs and inserts form a snap fit, which is a type of interference fit).
Concerning claims 10 and 11, the Guillebon reference teaches the forceps according to claim 8, wherein the first movable jaw is coupled to the handle with an elongate movable coupling member pivotably attached to the rear handle, and is coupled to the rear handle such that movement of the respective handle causes linear translational motion of the coupling member (Figure 5; 44 | [¶ 0032]).
Concerning claim 12, the Guillebon reference teaches the forceps according to claim 10 comprising a coupler to convert movement of the movable coupling member into movement of the movable jaw (Figure 5; 42).
Concerning claim 13, the Guillebon reference teaches the forceps according to claim 12, wherein the first movable jaw is mounted for rotation about a pivot (Figure 5; 24), and the coupler comprises a pin and groove arrangement (Figure 5; 42) one of the pin and groove being associated with the first movable jaw, the other of the pin and groove being associated with the movable coupling member.
Concerning claims 14 and 17, the Guillebon reference teaches the forceps according to claims 8 and 13, wherein the first movable jaw is provided as a jaw member (Figure 2; 26) comprising a jaw portion (Figure 2; 34) and a jaw member coupler portion (Figure 2; 28) comprising groove of the pin and groove arrangement (Figure 2; 42).
Concerning claim 15, the Guillebon reference teaches the forceps according to claim 14, wherein the jaw member coupler portion comprises an aperture for facilitating pivoting movement of the jaw member (Figure 2; 38).
Concerning claim 16, the Guillebon reference teaches the forceps according to claim 8, comprising a rearward facing digit contact surface and a forward facing digit contact surface upper and lower surfaces of the finger loop), the rearward facing digit contact surface being below the forward facing digit contact surface (upper surface of finger loop faces rearward and is below the forward facing digit contact surface when the forceps are pointed downwards), the forward facing digit contact surface being concave when viewed from the front of the forceps, the rearward digit contact surface being concave when viewed from the rear of the forceps.
Concerning claims 18 and 19, the Guillebon et al. prior art reference teaches a kit for assembly into a forceps capable for ear nose and throat procedures (Figure 1; 10), and a method of manufacturing the forceps comprising providing the kit, the kit comprising: a jaw support (Figure 5; 26 of lower jaw); and a plurality of sets of jaw members (Figures 5, 6, and 9; 26, 50, there are two sets, therein defining a plurality of sets; one set being the forceps with the insert of Figure 6 and the other set being the forceps with the insert of Figure 9), wherein each set of the jaw members comprises a first jaw member (Figure 5; 26, upper jaw) comprising a first jaw (Figure 2; 50 of upper) and a jaw member coupler portion to facilitate movement of said jaw member when mounted for use (Figure 2; 28 of upper jaw), and a second jaw member (Figure 5; 50 of lower jaw) comprising a second jaw (Figure 5;  52 of lower jaw | Figure 8; 52) and a jaw interface portion (Figure 8; 62) comprising a male portion (Figure 8; 66) to facilitate mating with a corresponding female portion provided by the jaw support (Figure 5; 36 of lower jaw) thereby forming an interference fit to secure the second jaw member to the jaw support ([¶ 0031], the tabs and inserts form a snap fit, which is a type of interference fit), the jaw coupler portion of the first jaw member of each of the plurality of sets being substantially the same (Figure 2; 28 of each individual combination will be the same), the jaw interface portion of the second jaw member of each of the plurality of sets being substantially the same (Figure 8; 66 | Figure 11; 80 are substantially the same), and the second jaw of each of the plurality of sets being different (Figure 8; 52 | Figure 11; 78 have different teeth structures), and the method further comprising making .
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oren (US 5906629).
Concerning claims 1 and 4, Oren prior art reference teaches forceps capable of being used in ear, nose, and throat procedures (Figure 1; 2), the forceps comprising: a forward handle (Figure 1; 12) and a rear handle (Figure 1; 10); two jaws, a movable jaw (Figure 2; 26) and an unmovable jaw (Figure 2; 24), at a front of the forceps, the unmovable jaw coupled to a support which is rigidly coupled to the forward handle (Figure 1; 20), the movable jaw being coupled to the rear handle such that movement of the rear handle causes movement of the movable jaw between a first operating position and a second operating position (Column 3, Lines 27-38), the forward handle comprising a forward-facing digit contact surface and a rearward facing digit contact surface (the front side of the finger loop may be defined as the forward facing digit contact surface and the back side of the finger loop may be defined as the rearward facing digit contact surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren (US 5906629) in view of Guillebon et al. (US 2004/0172057, hereinafter Guillebon).
Concerning claims 5 and 6, the Oren reference teaches forceps according to claim 4, wherein the Oren reference teaches that the jaws may have several different configurations (Figure 6), but does not teach a jaw member for mating with a corresponding female or male portion provided by the support to secure the jaw member and therefore the jaw to the support.
However, the Guillebon reference teaches forceps (Figure 1; 10), the forceps comprising: a forward handle (Figure 1; 16) and a rear handle (Figure 1; 14); two jaw members, an upper jaw member and a lower jaw member, at a front of the forceps (Figure 1; 20), wherein the jaw members comprise a support portion forming the jaw (Figure 5; 26) and an interface portion (Figure 5; 50), wherein said interface portion is provided with a male part (Figure 5; 66) and the support is provided with a corresponding female part (Figure 5; 36), and wherein the male part and the female part together form an interference fit arrangement ([¶ 0014], the tabs and inserts form a snap fit, which is a type of interference fit).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have at least the unmovable jaw comprise a jaw member comprising a jaw and an interface portion, wherein the jaw interface portion is provided with a male part and the support, which comprises the unmovable jaw, is provided with a corresponding female part, and wherein the male part and the female part together form an interference fit arrangement as in the Guillebon reference to provide a unique and easily adaptable method of achieving different jaw configurations for the forceps (Guillebon; [¶ 0036]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillebon et al. (US 2004/0172057, hereinafter Guillebon) in view of Falahee (US 2003/0069600).
Concerning claim 20, the Guillebon reference teaches the method according to claim 19, but it does not specifically teach packaging the forceps, sterilizing said forceps, and delivering said forceps to a customer.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to package and sterilize the forceps of the Guillebon reference, and to further deliver said forceps to a customer as in the Falahee reference to allow the forceps to be used in a procedure and then disposed of afterwards (Falahee; [¶ 0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Lang reference (US 6030409) teaches forceps with a movable jaw and an unmovable jaw that includes a releasably mountable adaptor.  The Johnson reference (US 5591182) teaches forceps having an insert that provides a snap fit onto a support.  The Hossain et al reference (US 6406485) teaches forceps having insert attachments which snap onto a jaw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/24/2021